UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  03/01/2019
 Panagiotis Pelekis,

                              Plaintiff,                 17-CV-09245 (KHP)

              -against-                                  OPINION AND ORDER

 SeaFood of the Gods Group, LLC d/b/a
 SeaFood of the Gods, David Smith, and Helen
 Fradelakis, jointly and severally,

                              Defendants.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       Plaintiff Panagiotis Pelekis commenced this action on November 26, 2017, raising claims

pursuant to the Fair Labor Standards Act (“FLSA”) and New York Labor Law. (Dkt. No. 1.)

Plaintiff and Defendants, SeaFood of the Gods Group, LLC (“SeaFood of the Gods”) and David

Smith, settled this action through counsel by executing a settlement agreement on March 29,

2018. (Dkt. No. 27, Ex. A.) Pursuant to the settlement, Defendants agreed to pay Plaintiff a

total of $35,000.00 by making an initial lump payment of $6,200.00 and 24 monthly

installments of $1,200.00.

       The settlement was secured by a Confession Judgment signed by Defendant Smith,

pursuant to which Defendants Smith and SeaFood of the Gods would be jointly and severally

liable to pay $47,000.00 (minus any settlement payments already made) if they breached the

settlement agreement and failed to cure such breach within 10 days of receiving a notice to

cure. The Confession Judgment also entitled Plaintiff to recoup statutory costs pursuant to 28

USC §§ 1920, 1921, 1923, and 1924.
         On February 5, 2019, Plaintiff moved to reopen this action to obtain a default judgment

against Defendant SeaFood of the Gods.1 (Dkt. Nos. 23 and 27.) He claims that Defendants

only made the initial lump sum payment of $6,200.00 in May of 2018 and five monthly

payments of $1,200.00 from June through October of 2018. (Id.) In November of 2018,

Plaintiff’s counsel sent Defendants’ counsel a 10-day Notice to Cure via email, as permitted by

the settlement agreement, to request that Defendants continue making the agreed upon

installment payments. (Id.) Plaintiff avers that Defendants did not cure the default and, to

date, have only paid $12,200.00 of the $35,000.00 due pursuant to the agreement. (Id.)

         Plaintiff now moves to enforce the settlement agreement and Confession Judgment,

which he claims entitles him to recover $34,800.00 ($47,000.00 minus the $12,200.00 already

paid by Defendants) plus statutory fees and costs and interest as of the date of judgment,

against Defendants.

                                                   DISCUSSION

    1. Subject Matter Jurisdiction

         The “enforcement of a settlement agreement requires its own basis for federal

jurisdiction; in the absence of such a basis, a federal court retains jurisdiction to enforce a

settlement agreement only if the dismissal order specifically reserves such authority or the

order incorporates the terms of the settlement.” Jean v. Auto & Tire Spot Corp., No. 09-CV-

5394 (ARR) (RLM), 2013 WL 2322834, at *4 (E.D.N.Y. May 28, 2013) (citing Kokkonen v.

Guardian Life. Ins. Co. of Am., 511 U.S. 375, 378–81 (1994)).




1
 Plaintiff’s attorney testified on February 27, 2019 that Defendant Smith filed for bankruptcy and that Plaintiff will
only be seeking to enforce a judgment against SeaFood of the Gods.

                                                          2
        Here, both the settlement agreement (Dkt. No. 27, Ex. A) and this Court’s Order of

Dismissal expressly provide that the Court will retain jurisdiction over this action to enforce the

terms of the settlement. (Dkt. No. 22.) Accordingly, this Court has jurisdiction to decide

Plaintiff’s motion and to enforce the underlying settlement agreement. 2

    2. Motion to Enforce the Settlement

        “A settlement, once reached, is a binding contract, which is interpreted according to the

principles of contract law.” Febus v. Guardian First Funding Grp., LLC, 90 F. Supp. 3d 240, 245

(S.D.N.Y. 2015) (citing Omega Eng'g, Inc. v. Omega, S.A., 432 F.3d 437, 443–44 (2d Cir.2005)).

“Settlement agreements receive a ‘presumption in favor of enforcement’ and will not be

disturbed by a ‘change of heart’ of one of the parties.” Id. (citing Renaissance Search Partners

v. Renaissance Ltd., LLC, No. 12–cv–5638, 2013 WL 6839039 (DLC)(SN), *2–3 (S.D.N.Y. Oct. 15,

2013)). “Contract terms should be interpreted according to their plain meaning in the absence

of contractual ambiguity.” Id. (citing Law Debenture Trust Co. of New York v. Maverick Tube

Corp., 595 F.3d 458, 467 (2d Cir.2010) and Wayland Inv. Fund, LLC v. Millenium Seacarriers Inc.,

111 F.Supp.2d 450, 454 (S.D.N.Y.2000)).

        This Court reviewed the underlying settlement agreement and found that it entitles

Plaintiff to recover a total of $47,000.00, plus statutory fees and costs, from Defendants

SeaFood of the Gods and Smith in the event of default. (Dkt. No. 27, Ex. A.) Accordingly, the

Court held a show cause hearing on February 27, 2019 to afford Defendants an opportunity to

show why Plaintiff should not be permitted to enforce a judgment in the amount of $34,800.00



2
 This Court is authorized to issue a final opinion deciding Plaintiff’s motion because the parties consented to
proceed before me pursuant to 28 U.S.C. Section 636(c) and Federal Rule of Civil Procedure 73(b)(1). (See Dkt. No.
19.)

                                                        3
against them. (Dkt. Nos. 24 and 28.) Although Defendants’ counsel appeared,3 the named

Defendants did not. While Defendants’ counsel objected to Plaintiff’s claim for fees, costs, and

post-judgment interest, Plaintiff’s motion to enforce a judgment in the amount of $34,800.00

remained unopposed.

           Accordingly, this Court finds that Plaintiff is entitled to collect $34,800.00 ($47,000.00

minus the $12,200.00 already paid by Defendants) from Defendant SeaFood of the Gods

pursuant to the settlement agreement and Confession Judgment. To the extent Plaintiff’s

counsel seek to recover fees, costs, and post-judgment interest, they are instructed to make an

application.

                                                    CONCLUSION

           For the reasons set forth above, Plaintiff’s motion to reopen this proceeding and to

enforce the settlement agreement and Confession Judgment against Defendant SeaFood of the

Gods (Dkt. No. 27) is GRANTED and a default judgment is hereby entered against Defendant

SeaFood of the Gods in the amount of $34,800.00. Defendant SeaFood of the Gods is directed

to pay Plaintiff $34,800.00, and the Clerk of Court is respectfully directed to enter judgment

accordingly.

SO ORDERED.

Dated: March 1, 2019
       New York, New York

                                                                ______________________________
                                                                KATHARINE H. PARKER
                                                                United States Magistrate Judge


3
    Defendants’ counsel requested leave to file a motion to withdraw from this action, which is addressed in a
separate order.

                                                           4
